DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/8/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10-16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 19 state that the minority portion “is a plane.” A plane is a flat, two-dimensional surface that extends infinitely far. The minority portion comprises fibers and fibers are three-dimensional objects. Therefore, it is not clear how a portion of the mat comprising fibers (minority portion) can be a plane (two-dimensional). 



Claims 1 and 19 refer to an x-axis of a fiber mat. It is not clear what is considered an x-axis of a mat. 
	Claims 1 and 19 state that the air permeability of the fiber mat is “not substantially different from an equivalent weight fiber mat containing a homogeneous mat structure being homogenous in fiber distribution throughout the entirety of the mat.” The claim fails to adequately define the homogeneous mat. The claim only specifies that the homogeneous mat has the same weight and is homogenous. Absent further understanding of what is being compared to the claimed fiber mat one skilled in the art is unable to define what does or does not read on the current claims. For example, does the homogeneous mat comprise the same diameter fibers, the same length fibers, the same density of fibers, etc.? 
	Claim 14 states that the fiber mat has a tensile strength at least 80% of that of “a fiber mat of equivalent weight containing the homogeneous mat structure.” The claim only specifies that the homogeneous mat has the same weight and is homogenous. Absent further understanding of what is being compared to the claimed fiber mat one skilled in the art is unable to define what does or does not read on the current claims. For example, does the homogeneous mat comprise the same diameter fibers, the same length fibers, the same density of fibers, etc.? 
	Claim 15 states that the fiber mat has a tensile strength at least 80% of a value of tensile strength of “a higher caliper fiber mat having the homogeneous mat structure.” The claim only specifies that the homogeneous mat has a higher caliper and is homogenous. Absent further understanding of what is being compared to the claimed fiber mat one skilled in the art is unable to define what does or does not read on the current claims. For example, does the homogeneous mat comprise the same diameter fibers, the same length fibers, the same density of fibers, etc.?

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2016/0177483 to Pesquet.
Claim 1, Pesquet discloses a fiber mat comprises: an assembly of chopped fibers comprising a minority portion (less than 10 weight %) comprising a set of polymer fibers and a majority portion (greater than 90 weight %) comprising a set of fibers different than the minority portion, wherein the minority portion is a plane parallel to an x-axis of the fiber mat; and a binder comprising an organic resin, wherein an air permeability of said fiber mat is inherently not substantially different from an equivalent weight fiber mat containing a homogenous mat structure being homogenous in fiber distribution throughout the entirety of the mat and wherein the fiber mat inherently provides at least a 5% increase in tear strength when placed in a bituminous roofing product compared to an equivalent bituminous roofing 
The claimed properties appear to be inherent since the applied prior art discloses a substantially identical fiber mat in terms of structure and materials. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Claims 2 and 14-16, considering that Pesquet discloses a substantially identical fiber mat the claimed properties appear to be inherent. Plus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the claimed amounts since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
Claims 3-5, the polymer fibers may comprise polyethylene terephthalate ([0026] and [0034]).
Claim 6, the polymer fibers are present at an amount of about 0.5 weight % to about 10 weight % of the total weight of the assembly of fibers [0034]. 
Claim 7, the minority portion is directly in contact with the majority portion at an interface, wherein the interface has a substantially distinct segregation between the minority portion and the majority portion ([0030]-[0031]). 
Claim 8, a center plane of the minority portion is closer in distance to one surface of the fiber mat (Figure 1). 
Claim 10, the minority portion comprises a substantially random orientation of chopped fibers [0018].

Claim 12, the set of fibers of the majority portion comprises a glass fiber, a polymer fiber, a basalt fiber, a mineral fiber, or combination thereof ([0028] and [0033]). 
Claim 13, the binder is substantially uniformly distributed throughout the fiber mat ([0042]-[0043]). 
Claim 19, bituminous roofing product comprises a fiber mat comprising an assembly of fibers comprising a minority portion comprising a set of polymer fibers and a majority portion comprising a set of fibers different than the minority portion, wherein the minority portion is a plane parallel to a plane of the majority portion of the assembly of fibers;  and a binder comprising an organic resin, wherein an air permeability of said fiber mat is not substantially different from an equivalent weight fiber mat containing a homogenous mat structure and wherein the fiber mat provides at least a 5% increase in tear when placed in a bituminous roofing product compared to an equivalent bituminous roofing product made with the equivalent weight fiber mat containing the homogenous mat structure;  and at least one coating of asphalt (see entire document including Figure 1, [0002], [0026], [0028]-[0043], and [0053]).
Claim 20, the asphalt substantially impregnates a plurality of interstices between the assembly of fibers [0025].

Response to Arguments
Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive.
The applicant asserts that Pesquet fails to teach, suggest, or disclose the now claimed fiber mat. The examiner respectfully disagrees. Pesquet discloses a fiber mat comprises: an assembly of chopped fibers comprising a minority portion (less than 10 weight %) comprising a set of polymer fibers and a majority portion (greater than 90 weight %) comprising a set of fibers different than the minority portion, wherein the minority portion is a plane parallel to an x-axis of the fiber mat; and a binder comprising an organic resin, wherein an air permeability of said fiber mat is inherently not substantially 
The applicant asserts that Pesquet discusses different fibers but fails to teach, suggest, or disclose any fiber mat comprising an assembly of chopped fiber comprising a minority portion comprising a set of polymer fibers and a majority portion comprising a set of fibers different than the minority portion as claimed. The examiner respectfully disagrees. Pesquet discloses that the fibers may be cut (chopped) [0018] and Pesquet discloses that the second plurality of yarns can include as little as 1% polymer fibers and up to 99% fiberglass [0034]. 
Regarding the minority portion being a plane parallel to an x-axis of the fiber mat, a plane is a flat, two-dimensional surface that extends infinitely far. The minority portion comprises fibers and fibers are three-dimensional objects. Therefore, it is not clear how a portion of the mat comprising fibers (minority portion) can be a plane (two-dimensional). Also, it is not clear how a plane can be parallel to an axis. A plane is a flat, two-dimensional surface that extends 
Regarding the claimed properties, they appear to be inherent since the applied prior art discloses a substantially identical fiber mat in terms of structure and materials. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789